              Case 1:20-po-00055-SAB Document 15 Filed 08/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00055-1-SAB

12                  Plaintiff,                          ORDER VACATING SEPTEMBER 17, 2020
                                                        MOTION HEARING
13          v.

14   LILO L. HARTFIELD,

15                  Defendant.

16

17          On July 23, 2020, a minute order issued setting a motion schedule in this action. Motions

18 were to be filed on August 20, 2020 and a motion hearing is set for September 17, 2020. The

19 deadline to file motions has passed and neither party has filed motions. Accordingly, IT IS
20 HEREBY ORDERED that the September 17, 2020 motion hearing is VACATED. The status

21 conference set for September 17, 2020 shall remain on calendar.

22
     IT IS SO ORDERED.
23

24 Dated:     August 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
